Citation Nr: 0943896	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-34 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected limitation of motion due to 
right knee strain.

2.  Entitlement to a compensable disability rating for 
service-connected left hip and knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran indicated on his October 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for September 2009 and the Veteran was provided 
notice of this hearing in July 2009.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board notes that while the October 2006 statement of the 
case (SOC) phrased the issue concerning the left hip as 
"evaluation of left hip and knee strain currently evaluated 
as zero percent disabling" supplemental statements of the 
case (SSOCs) dated in March 2007 and May 2009 phrased the 
issue concerning the left hip and knee strain as including 
"residuals, fracture, right femur with right hip strain and 
leg length discrepancy."  However, rephrasing the issue to 
include the right leg was in error as this issue is not 
currently before the Board.  In a May 2006 rating decision 
the RO continued a 10 percent disability rating for 
limitation of motion due to right knee strain, continued a 
noncompensable disability rating for left hip and knee strain 
and proposed to decrease disability ratings concerning the 
Veteran's lumbar spine, right femur and right knee 
instability.  The Veteran disagreed with all of these actions 
in a July 2006 notice of disagreement (NOD), however, the 
issues regarding a proposed reduction were not final 
determinations and, therefore, were not subject to appeal at 
the time of the July 2006 NOD.  In September and October 2006 
rating decisions the RO reduced the Veteran's disability 
ratings regarding the spine, right femur, and right knee 
instability, and these are final determinations.  However, 
the Veteran has neither disagreed with these decisions nor 
perfected an appeal with regard to these reductions.  As 
such, they are not before the Board at this time.  The issues 
before the Board are as shown on the cover page of this 
decision.    


FINDINGS OF FACT

1.  The Veteran's service-connected limitation of motion due 
to right knee strain is manifested by subjective complaints 
of pain and objective findings of loss of motion from 0 to 90 
degrees.  

2.  The Veteran's service-connected left hip and knee strain 
is manifested by X-ray evidence of patellofemoral joint 
degenerative joint disease, mild of the left knee and nearly 
full range of motion of both the left hip and left knee and 
without any other symptoms to include pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for limitation of motion due to right knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2009).

2.  The criteria for a compensable disability rating for left 
hip and knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5252 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected limitation of motion due to right knee 
strain and left hip and knee strain are more disabling than 
currently evaluated.    

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In order to evaluate the level of disability and any 
changes in severity, it is necessary to consider the complete 
medical history of the veteran's disability. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The Veteran's service-connected limitation of motion due to 
right knee strain is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  Pursuant 
to DC 5260, limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

Where a claimant has both limitation of flexion and 
limitation of extension of the same leg, he must be rated 
separately under DC's 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-2004 (September 17, 2004).  Under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.    

Also relevant is 38 C.F.R. § 4.71a, DC 5003 which pertains to 
degenerative arthritis.  Pursuant to DC 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
DC 5003.  

The Veteran's service-connected left hip and knee strain is 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, DC 5252.  The provisions of 38 C.F.R. § 4.71a, DCs 
5250 to 5255 provide the criteria for rating hip and thigh 
disabilities.  Standard range of hip flexion is from 0 to 125 
degrees, and abduction is from 0 to 45 degrees. See 38 C.F.R. 
§ 4.71, Plate II.  DC 5250 requires ankylosis of the hip. 
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrants a 60 
percent evaluation. A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation. 38 C.F.R. § 4.71a, 
DC 5250.

DC 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.  DC 5252 
provides a 10 percent rating for limitation of flexion of the 
thigh to 45 degrees; a 20 percent rating where flexion is 
limited to 30 degrees; a 30 percent rating where flexion is 
limited to 20 degrees; and a 40 percent rating where flexion 
is limited to 10 degrees.

DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under DCs 5254 and 5255 require flail 
joint, fracture, or malunion of the hip or femur.

Factual Background

The Veteran's service treatment records show that he injured 
his right knee after jumping from the back of a truck in July 
1981.  In November 1981, the Veteran was involved in a motor 
vehicle accident and sustained a fracture to his right femur 
requiring surgery to place a rod into his right leg.  The 
Veteran filed a claim for service connection for right leg 
and knee disorders in April 1982.  By rating decision dated 
in September 1982, the RO granted service connection and 
assigned a 10 percent disability for fracture, right femur, 
and granted service connection and assigned a noncompensable 
disability for injury to the right knee, by history, each 
effective from February 10, 1982 (the day after the Veteran's 
discharge from military service).

The Veteran submitted a claim for an increased rating for his 
right leg/knee disorders in April 2003 and was afforded a VA 
examination in May 2003.  By rating decision dated in July 
2003, the RO recharacterized the Veteran's right femur 
disorder as "residuals, fracture, right femur with right hip 
strain and leg length discrepancy" and increased the 
Veteran's disability rating for the right leg from 10 percent 
to 20 percent disabling effective April 22, 2003, the date of 
the Veteran's claim for an increased rating.  The RO also 
recharacterized the Veteran's service-connected right knee 
disorder as "residuals, injury to right knee with 
instability," increasing the rating for the right knee from 
noncompensable to 20 percent disabling from April 22, 2003 
and granted a separate 10 percent disability rating for 
"limitation of motion due to right knee strain" also from 
April 22, 2003.  Finally, the RO granted service connection 
for "degenerative disc disease of the lumbar spine" and 
"left hip and knee strain" assigning a 20 percent rating 
for the lumbar spine and a noncompensable rating for the left 
hip from April 22, 2003.  

Thereafter, the Veteran filed another increased rating claim 
for his service-connected disorders in December 2005 and was 
afforded a VA examination in February 2006.  In the May 2006 
rating action on appeal, the RO continued a 10 percent 
disability rating for limitation of motion due to right knee 
strain, continued a noncompensable disability rating for left 
hip and knee strain and proposed to decrease disability 
ratings concerning the Veteran's lumbar spine, right femur 
and right knee instability.  In a September 2006 rating 
decision the RO reduced the Veteran's spine disorder from 20 
percent to 10 percent, reduced his right femur disorder from 
20 percent to noncompensable, and reduced the right knee 
instability disorder from 20 percent to noncompensable.  In 
an October 2006 rating decision the RO found that it had 
committed clear and unmistakable error in its previous 
September 2006 rating decision when it reduced the Veteran's 
service-connected right femur disorder from 20 percent 
disabling to noncompensable; the RO assigned a 10 percent 
rating, effective from December 1, 2006.  

Evidence relevant to the current level of severity of the 
Veteran's service-connected limitation of motion of the right 
knee strain includes VA examination reports dated in February 
2006 and January 2007.  During the February 2006 VA 
examination the Veteran indicated that he injured his right 
thigh, right knee, right hip, and low back in a motor vehicle 
accident during military service in 1981 and was hospitalized 
for two to three weeks.  He fractured his right femur and 
underwent surgery at Fort Dix with a single rod placement 
which was later removed.  The Veteran denied any current 
problems at all or pains with the left hip, left knee, or 
left leg.  He also denied any current problems with the right 
leg.

At the time of the examination, the Veteran had chronic pains 
in his right knee almost everyday.  The pains were mostly a 
throb and the knee reportedly swelled up four to five times a 
year.  He took Lodine 400 milligrams (mg) each day as well as 
hydrocodone which helped.  His pains averaged about a 4/10 
and went to 8/10 if he overused his right knee.  His right 
knee was aggravated by walking or twisting wrong, climbing, 
kneeling, or squatting.  He used no assistive devices, no 
canes, no crutches, and no braces.  He also had no 
occupation.  The right knee disorder interfered with his 
daily activities especially with walking and climbing stairs.  
There was no additional limitation with flare-ups or 
additional limitation with repetitive use.  Cold and wet 
weather also aggravated the right knee.

Physical examination of the bilateral hips revealed bilateral 
hip flexion of 0 to 120 degrees without pain and bilateral 
hip abduction from 0 to 40 degrees without pain.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.

Physical examination of the bilateral knees revealed no 
deformities, swelling, or palpable tenderness.  The Veteran 
had flexion of 0 to 130 degrees without pain bilaterally.  
Extension was to 0 degrees of full extension without pain 
bilaterally.  Both the medial and lateral collateral 
ligaments as well as the anterior and posterior cruciate 
ligaments were stable bilaterally.  Medial and lateral 
meniscus was stable bilaterally.  Both McMurray's and 
Lachman's tests were negative.  Active range of motion did 
not produce any weakness, fatigue, or incoordination.  The 
Veteran had normal gait and measuring both legs his right leg 
was one inch shorter than the left.  

The impression was right and left hip sprains, right and left 
knee strains, status post right femur fracture with fracture 
completely healed, no residuals.  While X-rays of the right 
leg and knee were scheduled, the Veteran failed to report for 
these tests.    

During the January 2007 VA examination the Veteran reiterated 
his history of a motor vehicle accident in 1981 resulting in 
a fracture of the right femur.  The Veteran denied complaints 
regarding his knees or left hip.  He only complained of low 
back pain with spasm.  He had a shoe lift and knee brace that 
he cannot wear on-the-job.  He worked as a construction 
worker, a carpenter, and a roofer.  He reportedly missed two 
years of work one to two weeks at a time at these jobs.  His 
ability is not pertinent to this examination.  There was no 
prosthesis implanted in either of the joints.  

Physical examination of the right knee showed range of motion 
to be 0 to 90 degrees with lateral joint line tenderness and 
pain throughout.  He had no effusion, no instability, and a 
negative Lachman's.  There was a left leg discrepancy of one 
inch compared to the left lower extremity.  There were no 
flare-ups and no additional limitations with repetitive use.  
There was no effect of incoordination, fatigue, weakness, or 
lack of endurance on his right knee function.  Examination of 
the left hip and knee were not applicable as he had no pain 
in these areas.  

X-ray examination of the left hip was negative and X-ray 
examination of the left knee showed a slight narrowing of the 
patellofemoral joint.  

The impression was left knee patellofemoral joint 
degenerative joint disease, mild, without symptoms at this 
time.  There was no pathology of left hip.  There was also 
diminished range of motion right knee with lateral joint 
symptomatology secondary to the Veteran's leg length 
discrepancy.  The examiner noted that there was no left hip 
or knee pathology at the time of the examination and the 
Veteran denied complaints of pain in those joints.  His right 
knee was examined and he did have some limited motion and 
lateral joint tenderness with leg length discrepancy.  

Also of record are VA treatment notes dated through January 
2006 which primarily show treatment for disorders other than 
his service-connected right knee and left knee/hip disorders.  

Analysis

1.	Limitation of motion due to right knee strain

The medical evidence of record does not support assignment of 
a disability rating greater than 10 percent under DC 5260 for 
the Veteran's service-connected limitation of motion due to 
right knee strain.  The Veteran's loss of flexion to 130 
degrees (February 2006 VA examination) and 90 degrees 
(January 2007 VA examination) does not constitute a rating 
higher than 10 percent under DC 5260.  Furthermore, the 
Veteran had full extension in both February 2006 and January 
2007 and is therefore not entitled to a separate rating for 
loss of extension under DC 5261.  Thus, a rating in excess of 
10 percent for the service-connected limitation of motion due 
to right knee strain based on loss of flexion is not 
warranted.  

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5257 (recurrent sublaxation or lateral 
instability), and 5258 (dislocated semilunar cartilage).  
While the Veteran was previously in receipt of a separate 20 
percent disability rating for instability of the right knee 
this award was reduced to noncompensable in a September 2006 
rating decision and is not before the Board.  There is also 
no current evidence of ankylosis of the knee or dislocated 
semilunar cartilage with frequent episodes of "locking," 
and effusion into the joint.  In fact, the medical evidence 
of record, as summarized in pertinent part above, is 
consistently negative for symptoms such as instability, 
locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are 
not for application.  

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  
Although the Veteran's right knee range of motion is slightly 
limited due to pain, the Board finds that this pain is 
already reflected in the currently assigned 10 percent rating 
for limitation of motion of the right knee.  The Board 
acknowledges the Veteran's subjective complaints of pain in 
his right knee, aggravated by use.  However, in the absence 
of any accompanying clinical findings supporting functional 
loss, the Board finds that the currently assigned 10 percent 
rating adequately reflects the level of disability in the 
Veteran's right knee, and there is no basis for a higher 
rating based on pain or loss of function.  

2.	Left hip and knee strain

The medical evidence of record does not support assignment of 
a compensable disability rating for the Veteran's service-
connected left hip and knee strain.  During both the February 
2006 and January 2007 VA examinations the Veteran denied any 
current problems with the left hip/knee.  During the February 
2006 VA examination the Veteran had nearly full hip left 
flexion and abduction (120 degrees flexion and 45 degrees 
abduction), full extension of the left knee (extension to 0 
degrees), and nearly full flexion of the left knee (flexion 
to 130 degrees).  During the January 2007 VA examination the 
examiner did not conduct range of motion testing with regard 
to the left hip and knee as the Veteran had no pain in these 
areas.  As flexion of the left hip has not been shown to be 
limited to 45 degrees a compensable disability rating is not 
warranted under DC 5252.  Furthermore, as flexion of the left 
knee is not limited to 60 degrees nor extension limited to 5 
degrees, compensable disability ratings are not warranted 
under either DC 5260 or 5261.  As for a potential 10 percent 
disability rating under DC 5003 the Board notes that while 
there is X-ray evidence of arthritis of the left knee there 
is no evidence of arthritis of the left hip.  Also, while the 
Veteran may have arthritis in other parts of his body, to 
include his lumbar spine the Veteran is in receipt of a 
separate disability rating for his lumbar spine under 
38 C.F.R. § 4.71a, DC 5242.    

The Board also finds that the Veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  
During both the February 2006 and January 2007 VA 
examinations the Veteran denied complaints regarding his left 
hip and knee.  As such, the Board finds that the currently 
assigned noncompensable disability rating adequately reflects 
the level of disability in the Veteran's left hip/knee, and 
there is no basis for a higher rating based on pain or loss 
of function.  


Extraschedular Consideration

The Veteran has reported that his service-connected right 
knee and left hip/knee disorders have affected his 
employment.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the Veteran's service-
connected right knee and left hip/knee disabilities.  The 
competent medical evidence of record shows that his right 
knee disability is primarily manifested by pain, tenderness 
and limitation of motion.  Many of the applicable diagnostic 
codes used to rate the Veteran's disability provide for 
ratings based on limitation of motion.  See Diagnostic Codes 
5260, 5261.  The effects of pain and functional impairment 
have been taken into account and are considered in applying 
the relevant criteria in the rating schedule.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Further, the 
competent medical evidence of record shows no complaints 
regarding the left hip/knee.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

Complete notice was sent in January 2006, March 2006, and 
March 2009 letters and the claim was readjudicated in a May 
2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he failed to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 10 percent for service-
connected limitation of motion due to right knee strain is 
denied.

A compensable disability rating for service-connected left 
hip and knee strain is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


